UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-7056



WALTER EDWARD HALL,

                Plaintiff - Appellant,

          v.


JON P. GALLEY, Assistant Commissioner; G. LAWRENCE FRANKLIN,
Secretary; J. MICHAEL STOUFFER; JAMES V. PEGUESE; K. DANIEL
NORTHCRAFT; JOHN A. ROWLEY; CASEY CAMPBELL, Case Management
Manager; B. CASSIDY, Case Manager Supervisor; T. WATSON,
Lieutenant,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:07-cv-03464-DKC)


Submitted:   September 16, 2008       Decided:   September 24, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Edward Hall, Appellant Pro Se. Nichole C. Gatewood, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Walter Edward Hall appeals the district court’s order

denying his civil complaint seeking injunctive relief.     We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.       Hall v.

Galley, No. 8:07-cv-03464-DKC (D. Md. May 19, 2008).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                                2